In re William A. Kucharski, Secretary of the Department of Environmental Quality of the State of Louisiana, et al.; applying for clarification of this Court’s Order dated November 16, 1995; Parish of East Baton Rouge, 19th Judicial District Court, Div. “H”, No. 421694; to the Court of Appeal, First Circuit, No. CW95 2293.
Motions for Clarification granted. Considering the rulings by the court of appeal on November 15 and 16, this application is de*727nied on the showing made. Our stay order of November 16, 1995, is vacated.